 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 9

10
        In the Matter of the Complaint of John              CASE NO. 18-6008 RJB
11      Shoaf, owner of a 1999 Bayliner 1850
        Capri SS, Washington Registration no.               ORDER ON MOTION FOR
12      WN7873RH, for Exoneration from or                   SUMMARY JUDGMENT OR, IN
        Limitation of Liability,                            THE ALTERNATIVE, MOTION TO
13                                                          LIFT STAY AND DISSOLVE
                                                            INJUNCTION
14

15

16          This matter comes before the Court on Claimants Andrey B. Zelenko and the Estate of

17   Natalia Zelenko’s (“Zelenkos” or “Claimants”) Motion for Summary Judgment (Dkt. 18) and

18   Plaintiff’s Motion to Strike Material in Zelenkos’ Reply (Dkt. 24). The Court has considered the

19   pleadings filed in support of and in opposition to the motions and the file herein.

20          This Limitation of Liability Act, 46 U.S.C. § 30501, et. seq., case arises from a fatal crash

21   of two pleasure boats on Camas Slough, near Camas Washington. Dkt. 1.

22                    I.      RELEVANT FACTS AND PROCEDURAL HISTORY

23      A. FACTS

24      On September 2, 2018, John Shoaf was driving a motor-powered 1999 Bayliner 1850 Capri

     ORDER ON MOTION FOR SUMMARY JUDGMENT OR, IN THE ALTERNATIVE, MOTION TO LIFT STAY
     AND DISSOLVE INJUNCTION - 1
 1   SS, Washington boat registration #WN7873RH (“Shoaf’s Bayliner”) which collided with

 2   married couple Andrey and Natalia Zelenko’s motor-powered Starcraft, Oregon boat registration

 3   #093AFK (“Zelenkos’ Starcraft”) under the Camas Slough Bridge. Dkts. 15-2 and 19. Which of

 4   the Zelenkos was driving is unclear from the record. See e.g. Dkt. 15-2, at 9 (Andrey Zelenko

 5   was passenger of the boat) compare Dkt. 20-2 (Andrey Zelenko was driver).

 6      Natalia Zelenko died at the scene of the collusion. Dkt. 15-2. Andrey Zelenko suffered a

 7   significant head injury, a broken leg, and multiple lacerations. Dkt. 15-2, at 9.

 8      Mr. Shoaf was thrown into the water and sustained a head injury. Dkt. 19, at 1. Shoaf’s

 9   Bayliner capsized and sank. Id. According to Mr. Shoaf, “the collision was caused by the

10   actions of the other boat and not by [him].” Id.

11      Several emergency units responded. Dkt. 15-1. Multnomah County Sheriff’s Office River

12   Patrol Deputy Kevin McAfee indicates in his report of the incident that, as he transported Mr.

13   Shoaf to shore for medical care, he “detected a faint odor of alcoholic beverage” coming from

14   Mr. Shoaf. Dkt. 15-1, at 3. The boats were taken into police custody. Dkt. 15-2.

15      Before the accident, Mr. Shoaf had a third party inspect the Bayliner “to verify its safe

16   operation and condition prior to using it in 2018.” Dkt. 19, at 2.

17      The boating collision is under active investigation by law enforcement. Dkt. 15-4, at 2. The

18   parties have not been able to inspect the boats, have not exchanged discovery, or

19   interview/deposed witnesses. Dkt. 20, at 2.

20      B. PROCEDURAL HISTORY

21          On December 10, 2018, John Shoaf filed the petition in this case for exoneration from, or

22   limitation of, liability under the Limitation of Liability Act for the death and injuries sustained as

23   a result of the collision on September 2, 2018. Dkt. 1. Actions related to this case were enjoined

24

     ORDER ON MOTION FOR SUMMARY JUDGMENT OR, IN THE ALTERNATIVE, MOTION TO LIFT STAY
     AND DISSOLVE INJUNCTION - 2
 1   (Dkt. 5) security for costs was ordered (Dkt. 6) and paid (Dkt. 7). Notice of the case was given

 2   and potential claimants have until April 1, 2019 to file a notice of claim. Dkt. 11.

 3           On January 18, 2019, Notices of Appearance were entered on behalf of Claimant Tim W.

 4   Nay, as Personal Representative of the Estate of Natalia Zelenko. Dkts. 12 and 13. That same

 5   day, a lawyer from a different law firm entered a Notice of Appearance for Claimant Andrey

 6   Zelenko. Dkt. 16. They have not filed their claims yet, but join in the pending motions.

 7       C. PENDING MOTIONS

 8           In their January 18, 2019 motion for summary judgment, the Claimants assert that this

 9   case should be dismissed because there is no genuine dispute that Mr. Shoaf had “privity or

10   knowledge” of the acts and conditions that caused the Zelenkos’ injuries. Dkt. 14. They move,

11   in the alternative for an order staying this case and lifting the injunction so that they can pursue

12   their claims in state court. Id.

13           Mr. Shoaf opposes the motion for summary judgment arguing that there is no competent

14   evidence that he was at fault. Dkt. 18. He maintains that his liability must first be established,

15   and then, and only then, is an analysis of whether Mr. Shoaf had “privity or knowledge” proper.

16   Id. Mr. Shoaf asserts that, at a minimum, the motion for summary judgment should be denied

17   because it is too early to rule out the existence of an issue of fact as to possible causes of the

18   collision for which he would not have “privity or knowledge.” Id. He argues that the Claimants’

19   alternative motion, to stay this case and lift the injunction, should be denied because the

20   Claimants have not provided the proper stipulations. Id.

21           In their reply, the Claimants assert that Mr. Shoaf was alone on his Bayliner and was

22   driving it when he crashed into the Zelenkos. Dkt. 21. They contend that it is clear that Mr.

23   Shoaf has “privity or knowledge” of any act or omission on his part that caused their injuries. Id.

24

     ORDER ON MOTION FOR SUMMARY JUDGMENT OR, IN THE ALTERNATIVE, MOTION TO LIFT STAY
     AND DISSOLVE INJUNCTION - 3
 1          Mr. Shoaf filed a surreply. Dkt. 24. In it, he moves to strike Exhibit 1 to the Declaration

 2   of Emily Johnson (Dkt. 22-1) and any references to that exhibit in the Claimants’ reply. Id.

 3      D. ORGANIZATION OF OPINION

 4      This opinion will first address Mr. Shoaf’s motion to strike (Dkt. 24), then the standard on a

 5   summary judgment motion, next the Claimants’ motion for summary judgment (Dkt. 14), and

 6   lastly, the Claimants’ alternative motion to stay this action and to dissolve the injunction against

 7   other actions (Dkt. 14).

 8                                           II.     DISCUSSION

 9      A. MR. SHOAF’S MOTION TO STRIKE

10          In a surreply, Mr. Shoaf moves to strike Exhibit 1 to the Declaration of Emily Johnson

11   (Dkt. 22-1), (which purports to be the incident report and supplemental reports of the collision by

12   the Camas Police Department) and any references to those reports in the Claimants’ reply. Dkt.

13   24. He asserts that the reports were not filed with the original motion, improperly contains

14   double hearsay about Mr. Shoaf’s blood alcohol concentration, and the Claimants fail to “make

15   the required showing of admissibility for the test.” Id.

16          “Where new evidence is presented in a reply to a motion for summary judgment, the

17   district court should not consider the new evidence without giving the non-movant an

18   opportunity to respond.” Provenz v. Miller, 102 F.3d 1478, 1483 (9th Cir. 1996)(internal

19   quotation marks omitted); Getz v. Boeing Co., 654 F.3d 852, 868 (9th Cir. 2011).

20          Mr. Shoaf’s motion to strike those reports and references to those reports (Dkt. 24)

21   should be granted for purposes of this motion alone. The reports at issue were filed for the first

22   time with the reply. Mr. Shoaf raises issues related to the admissibility of certain information in

23   portions of the reports. Those reports (Dkt. 22-1) and references to the reports in the reply (Dkt.

24

     ORDER ON MOTION FOR SUMMARY JUDGMENT OR, IN THE ALTERNATIVE, MOTION TO LIFT STAY
     AND DISSOLVE INJUNCTION - 4
 1   21) should be stricken at this time.

 2       B. SUMMARY JUDGMENT STANDARD

 3           Summary judgment is proper only if the pleadings, the discovery and disclosure materials

 4   on file, and any affidavits show that there is no genuine issue as to any material fact and that the

 5   movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56 (c). The moving party is

 6   entitled to judgment as a matter of law when the nonmoving party fails to make a sufficient

 7   showing on an essential element of a claim in the case on which the nonmoving party has the

 8   burden of proof. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1985). There is no genuine issue

 9   of fact for trial where the record, taken as a whole, could not lead a rational trier of fact to find

10   for the nonmoving party. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586

11   (1986)(nonmoving party must present specific, significant probative evidence, not simply “some

12   metaphysical doubt.”). See also Fed. R. Civ. P. 56 (d). Conversely, a genuine dispute over a

13   material fact exists if there is sufficient evidence supporting the claimed factual dispute,

14   requiring a judge or jury to resolve the differing versions of the truth. Anderson v. Liberty

15   Lobby, Inc., 477 U.S. 242, 253 (1986); T.W. Elec. Service Inc. v. Pacific Electrical Contractors

16   Association, 809 F.2d 626, 630 (9th Cir. 1987).

17           The determination of the existence of a material fact is often a close question. The court

18   must consider the substantive evidentiary burden that the nonmoving party must meet at trial –

19   e.g., a preponderance of the evidence in most civil cases. Anderson, 477 U.S. at 254, T.W. Elect.

20   Service Inc., 809 F.2d at 630. The court must resolve any factual issues of controversy in favor

21   of the nonmoving party only when the facts specifically attested by that party contradict facts

22   specifically attested by the moving party. The nonmoving party may not merely state that it will

23   discredit the moving party’s evidence at trial, in the hopes that evidence can be developed at trial

24

     ORDER ON MOTION FOR SUMMARY JUDGMENT OR, IN THE ALTERNATIVE, MOTION TO LIFT STAY
     AND DISSOLVE INJUNCTION - 5
 1   to support the claim. T.W. Elect. Service Inc., 809 F.2d at 630 (relying on Anderson, supra).

 2   Conclusory, non-specific statements in affidavits are not sufficient, and “missing facts” will not

 3   be “presumed.” Lujan v. National Wildlife Federation, 497 U.S. 871, 888-89 (1990).

 4      C. SUMMARY JUDGMENT MOTION ON CLAIMS UNDER THE LIMITATION
           OF LIABILITY ACT
 5
        “The Limitation of Liability Act limits shipowner liability arising from the unseaworthiness
 6
     of the shipowner’s vessel or the negligence of the vessel’s crew unless the condition of
 7
     unseaworthiness or the act of negligence was within the shipowner’s ‘privity or knowledge.’”
 8
     In re BOWFIN M/V, 339 F.3d 1137 (9th Cir. 2003). The claimant must first establish what act or
 9
     condition caused the loss. Id. The shipowner then “has the burden of proving that the act or
10
     condition was outside [his] privity or knowledge.” Id. “If it is truly impossible under any set of
11
     circumstances” for Mr. Shoaf to establish his “lack of privity or knowledge, then the limitation
12
     action should be dismissed, and the [Claimants] should be allowed to try liability and damages
13
     issues in state court.” See Suzuki of Orange Park, Inc. v. Shubert, 86 F.3d 1060, 1064 (9th Cir.
14
     1996).
15
              The Claimants’ motion for summary judgment (Dkt. 14) should be denied. While they
16
     make persuasive arguments, at this very early stage in the litigation, it cannot yet be said that “it
17
     is truly impossible under any set of circumstances” for Mr. Shoaf to establish his “lack of privity
18
     or knowledge.” While it may be difficult, Mr. Shoaf should be given an opportunity to
19
     “demonstrate that his conduct was in all respects prudent and that he had no knowledge or privity
20
     of any negligent acts.” See In re Arntz, 380 F.Supp.2d 1156, 1160 (C.D. Cal. 2005). As stated
21
     by the Eleventh Circuit Court of Appeals,
22
              “[I]n most circumstances negligence in operation will be sufficiently connected to
23            the owner on board his own small vessel and operating it that he will be found to
              have privity or knowledge, but this common sense recognition of how the facts
24

     ORDER ON MOTION FOR SUMMARY JUDGMENT OR, IN THE ALTERNATIVE, MOTION TO LIFT STAY
     AND DISSOLVE INJUNCTION - 6
 1          will usually work out is not an ineluctable doctrine to be applied at the pleading
            stage, on conclusory and disputed allegations, as a substitute for the knowledge
 2          necessary to lead a court to rational decision.”

 3   Petition of M/V Sunshine, II, 808 F.2d 762, 765 (11th Cir. 1987). At this point, the Court cannot

 4   find that the Claimants are entitled to a judgment as a matter of law.

 5      D. MOTION TO STAY THIS CASE AND DISSOLVE INJUNCTION

 6          The Claimants move, in the alternative, for a stay of this case and a lifting of the

 7   injunction. Dkt. 14.

 8          Generally, a district court “has broad discretion in deciding whether to dissolve an

 9   injunction under the Limitation of Liability Act.” Newton v. Shipman, 718 F.2d 959, 961 (9th

10   Cir. 1983)(internal citations omitted). “Where, however, a single claim is involved or where

11   multiple claims do not exceed the limitation fund, the court’s discretion is narrowly

12   circumscribed and the injunction must be dissolved unless the owner can demonstrate that his

13   right to limit liability will be prejudiced.” Id. (internal quotation marks and citations omitted).

14          Here, arguably, neither of these exceptions apply. There is more than one claim involved

15   – the Estate of Natalia Zelenko and that of her husband, Andrey. Further, according to Mr.

16   Shoaf, the Bayliner was a total loss and there was no freight on the Bayliner at the time of the

17   crash – he asserts that the value of the limitation fund is $0. Dkt. 2. Accordingly, to the extent

18   that there are multiple claims, they exceed the limitation fund.

19          Even if the Zelenko’s claims are functionally one claim, in the Ninth Circuit, before the

20   district court dissolves a Limitation of Liability Act injunction, a claimant must stipulate to the

21   following:

22                  (1) that the value of the limitation fund equals the combined value of the
                        vessel and its cargo;
23

24

     ORDER ON MOTION FOR SUMMARY JUDGMENT OR, IN THE ALTERNATIVE, MOTION TO LIFT STAY
     AND DISSOLVE INJUNCTION - 7
 1                  (2) waive the right to claim res judicata based on any judgment rendered
                        against the vessel owner outside of the limitation proceedings; and
 2
                    (3) concede the district court’s exclusive jurisdiction to determine
 3                      limitation of liability issues.

 4   In re Complaint of Ross Island Sand & Gravel, 226 F.3d 1015, 1017 (9th Cir. 2000)(citing

 5   Nelson, at 962).

 6          The Claimants’ motion to stay the case and dissolve the injunction (Dkt. 14) should be

 7   denied without prejudice. The Claimants’ stipulation, which was contained in their reply (Dkt.

 8   21) and in Claimants Andrey B. Zelenko’s and the Estate of Natalia Zelenko’s Stipulations in

 9   Support of Staying Limitation of Liability Proceeding and Lifting Injunction and Stay of Other

10   Proceedings (Dkt. 22-2), fails to stipulate to the first two of the requirements in the Ninth Circuit.

11   The Claimants’ citation to out of circuit opinions is unhelpful. The motion should be denied

12   without prejudice.

13                                               III.    ORDER

14          Therefore, it is hereby ORDERED that:

15              •   Mr. Shoaf’s motion to strike (Dkt. 24) IS GRANTED; and

16              •   The Claimants’ motion for summary judgment (Dkt. 14) IS DENIED; and

17              •   The Claimants’ motion to stay the case and dissolve the injunction (Dkt. 14) IS

18                  DENIED WITHOUT PREJUDICE.

19          The Clerk is directed to send uncertified copies of this Order to all counsel of record and

20   to any party appearing pro se at said party’s last known address.

21          Dated this 27th day of February, 2019.

22

23
                                            A
                                            ROBERT J. BRYAN
24                                          United States District Judge

     ORDER ON MOTION FOR SUMMARY JUDGMENT OR, IN THE ALTERNATIVE, MOTION TO LIFT STAY
     AND DISSOLVE INJUNCTION - 8
